department of the treasury internal_revenue_service n front st room memphis tn uil apr person to contact contact telephone number in reply refer to te_ge review staff _ tax_exempt_and_government_entities_division release number release date legend org name of org org dear this is a inal adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org fails to meet the requitement for exemption under sec_501 sec_1_501_c_4_-1 treasury regulations reads local associations of employees described in sec_501 are expressly entitled to exemption under sec_501 a as conditions to exemption it is required that the membership of such an association be limited to the employees of a designated petson or persons in a particular municipality and that the net eamnings of the association be devoted exclusively to charitable educational or recreational purposes sec_501 m of the internal_revenue_code states an organization described in paragraph or of subsection shall be exempt from tax under subsection a only if no substantial part of its activities consists of providing commetcial-type insurance as a result of our recent audit of your organization's activities for the period ended december 20xx it was determined that a substantial part of yout activities is providing commetcial-type insurance to members therefore we ate revoking your organization's exemption from federal_income_tax under sec_501 of the intemal revenue code effective january 19xx you have executed the form 6018-a agreeing to this revocation you have filed form 1120pc for all tax years since 19xx and you have indicated you will continue those filings with the appropriate internal revenue campus you have the right to contact the office_of_the_taxpayer_advocate however you should first coritact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the ‘taxpayer advocate from the site where the tax_deficiency was determined by writing to internal-revenue service office of taxpayer_advocate ‘taxpayer advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number ate shown in the heading of this letter sincerely yours enclosure copy of form 6018-a marsha a ramirez director bo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division legend org name of organization address address of org date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for una greed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate - assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter catalog number 34801v thank you for your cooperation enclosures publication publication form_6018 report of examination envelope sincerely marsha a ramirez director eo examinations letter catalog number 34801v ‘ porm a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer org december 20xx year period ended legend org name of org date xx issues whether org classified as exempt under sec_501 of the internal_revenue_code should be revoked because providing commercial-type_insurance is a substantial part of their activities facts org was granted tax exempt status under sec_501 of the internal_revenue_code effective january 19xx internal_revenue_code m denied tax exemption where providing commercial-type_insurance is a substantial part of an organization's activities as a result org began filing form_1120 in 19xx law internal_revenue_code m states an organization desctibed in paragraph or of subsection c shall be exempt from tax under subsection a only if no substantial patt of its activities consists of providing commercial-type_insurance taxpayer's position org agtees that as of januaty 19xx based on org's operations as a commercial insurer org no longer qualified for a federal_income_tax exemption government's position org is a commercial insurer providing commercial-type_insurance is a substantial part of their activities internal_revenue_code m denies tax exempt status where providing commercial-type_insurance is a substantial part of an organization's activities so org no longer qualifies for tax-exempt status effective january 19xx form_886 department of the treasury - internal revenus age
